FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2014 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A SIGNIFICANT EVENT Enersis S.A. Securities Registration Record N°175 Santiago, May 19, 2014. Gen. Gen No.51/2014. Mr. Carlos Pavez T. Superintendent of Securities and Insurance Superintendency of Securities and Insurance Alameda N°1449 Santiago Ref.: Significant Event Dear Sir, In accordance with the provisions of articles 9 and 10, of Securities Market Law 18,045, and of General Norm 30 of the Superintendence, and being duly authorized, I hereby inform you of the following significant event: 1. At the close of market trading on Friday, May 16, the additional period of 90 days ended for the purchase of the remaining ordinary shares in the Voluntary Tender Offer (VTO) made by Enersis S.A. (“Enersis”) for shares issued by its Brazilian subsidiary Companhia Energética do Ceará – COELCE (“Coelce”), which took place on February 17, 2014, for having obtained over 2/3rds of the free float of the ordinary shares at the end of the normal subscription period. 2. At the end of this additional 90 day period, Enersis acquired 38,162 additional ordinary shares, equivalent to 0.049% of the capital of Coelce at a weighted average price of R$49.20, implying an additional investment of R$1,877,427. 3. As a result of both periods of the VTO, Enersis has acquired 3,002,812 ordinary shares at an weighted average price of R$49.00, 8,818,006 preferred Class A shares at R$49.00 each, and 424 preferred Class B shares at R$49.00 each, representing a total disbursement of approximately Ch$132.803 million, equivalent to US$243 million. Consequently, Enersis S.A has increased its voting interest in its subsidiary Coelce to 74.05%. Enersis - Santa Rosa 76 - Teléfono: (56 - 2) 2 3534400 - Casilla 1557 – Correo Central - Santiago - Chile The acquisition of shares in Coelce produces no effects on the consolidated income statement of Enersis S.A. as it concerns the purchase of participation in an already-controlled company, and it does not modify the values of Coelce’s assets and liabilities that have been already recorded in the consolidated statement of financial position of Enersis S.A The effects of Enersis’ increased shareholding have been shown in the comprehensive income attributable to shareholders of Enersis as the shares that have been acquired. Sincerely Yours, Massimo Tambosco Deputy CEO c.c. Bolsa de Comercio de Santiago. Bolsa Electrónica de Chile. Bolsa de Corredores de Valparaíso. Banco Santander Santiago – Representantes Tenedores de Bonos. Comisión Clasificadora de Riesgos. Enersis - Santa Rosa 76 - Teléfono: (56 - 2) 2 3534400 - Casilla 1557 – Correo Central - Santiago - Chile SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENERSIS S.A. By: /s/ Ignacio Antoñanzas Alvear Title:Chief Executive Officer Date:May 20, 2014
